Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
Applicant’s arguments have been considered. Upon further consideration the rejection of claims 1, 7, 9-19, 20, 21 under pre-AIA  35 U.S.C.103(a) as being unpatentable over Kreppner et al. (WO2012/156820, PTO-1449), in view of Kreppner et al. (WO 2012/156822, PTO-1449) is herein withdrawn.
Applicant’s arguments have been considered. Upon further consideration the rejection of claims 2-6 under pre-AIA  35 U.S.C.103(a) as being unpatentable over Kreppner et al. (WO2012/156820, PTO-1449), in view of Kreppner et al. (WO 2012/156822, PTO-1449) as applied to claims 1, 7, 9-19, 20, 21 above, and further in view of Paritsky (US 6712803, PTO-892) is herein withdrawn.

Any rejection from the previous office action, which is not restated herein is withdrawn.
Claims 1-7, 9-21 are pending and examined herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1) Claims 1, 7, 9, 14-15 are rejected under pre-AIA  35 U.S.C.103(a) as being unpatentable over Dudley et al. (US 20060211664, PTO-1449).
Dudley et al. teaches testosterone gel formulation (abstract; para [0021]-transdermal hydroalcoholic testosterone gel formulation) comprising testosterone (para [0046], Table 3, 0.01-70% testosterone; para [0050] 4%, 5% of testosterone by weight; TABLE 4) for intranasal administration (see para [0031], ‘intranasal route). Dudley teaches the compositions can be administered once, twice or three times daily for at least 7 days (para [0069]) and is used for treating hypogonadism or testosterone deficiency in males (claims 16, 27, 37, 38; para [0023], compositions for improving sexual performance in a subject male subject in need thereof…testosterone, in a hydroalcoholic gel for treating erectile dysfunction or libido deficiencies (para [0006]-Risk factors for impotence include hypogonadism, para [0019]). The gel comprises lower alcohols, a penetration enhancer (wetting agent), a thickener (viscosity increasing agent) and water i.e meets claim 9. See para [0023]. 
Dudley et al. does not teach administration of the testosterone gel to treat hypogonadism in a male who is experiencing symptomatic allergic or seasonal rhinitis.
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer testosterone gel intranasally to left and right nostril three times a day to treat hypogonadism in a male who is experiencing symptomatic allergic or seasonal rhinitis because Dudley et al. teaches testosterone gel formulation (abstract; para [0021]-transdermal hydroalcoholic testosterone gel formulation) comprising by weight (para [0046], Table 3, 0.01-70% testosterone; para [0050] 4%, 5% of testosterone; TABLE 4) for intranasal administration (see para [0031], ‘intranasal route); Dudley teaches the compositions can be administered once, twice or three times daily for at least 7 days (para [0069]) and is used for treating hypogonadism or testosterone deficiency in males. One of ordinary skill in the art at the time of invention would have been motivated to administer testosterone gel taught by Dudley et al. to treat hypogonadism in a male who is experiencing symptomatic allergic or seasonal rhinitis with reasonable expectation of success of treating hypogonadism.
It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of testosterone such as 33 mg administered to treat hypogonadism in a male who is experiencing symptomatic allergic or seasonal rhinitis. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of testosterone to be administered, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
 It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

The recitations “wherein the symptomatic male has a testosterone Cavg within the normal testosterone range of 300 to 1050 ng/dL on or after day 90 of said intranasal testosterone treatment” in claim 14, “wherein the male does not have a  testosterone Cmax of greater than 2500 ng/dL on or after day 90 of said intranasal testosterone treatment” in claim 15 are the result of  administration of testosterone gel concomitantly with oxymetazoline in the nose of the male to treat hypogonadism and allergic rhinitis. As the teachings of Dudley renders nasal administration of testosterone gel for treating hypogonadism or testosterone deficiency in male to treat hypogonadism and allergic rhinitis obvious, the method will necessarily result in testosterone Cavg within the normal testosterone range of 300 to 1050 ng/dL on or after day 90 of said intranasal testosterone treatment” as in instant  in claim 14; and the male does not have a  testosterone Cmax of greater than 2500 ng/dL on or after day 90 of said intranasal testosterone treatment as recited in the claim 15.
Response to Arguments
Applicant's arguments filed on 03/25/2022 have been fully considered but they are not persuasive as discussed above and those found below. 
Applicant argues that “Dudley is concerned with the use of a transdermal hydroalcoholic testosterone gel, namely AndroGel®, in combination with a PDE5 inhibitor to treat libido, not nasal testosterone gels for treating hypogonadal men who may also suffer with seasonal or allergic rhinitis. At best teaches to try (which it does not), but one skilled in the art would not even try to utilize or modify a transdermal for use in connection with intranasal delivery mechanisms. Thus, the delivery system for transdermal is much different from the delivery system for intranasal.” Applicant’s arguments have been considered, but not found persuasive. Dudley et al. teaches testosterone gel formulation (abstract; para [0021]-transdermal hydroalcoholic testosterone gel formulation) comprising (para [0046], Table 3, 0.01-70% testosterone; para [0050] 4%, 5% of testosterone by weight; TABLE 4) for intranasal administration (see para [0031], ‘intranasal route); Dudley teaches the compositions can be administered once, twice or three times daily for at least 7 days (para [0069]) and is used for treating hypogonadism or testosterone deficiency in males. It would have been obvious to a person of ordinary skill in the art at the time of invention to administer testosterone gel intranasally to left and right nostril three times a day to treat hypogonadism in a male who is experiencing symptomatic allergic or seasonal rhinitis because Dudley et al. teaches testosterone gel formulation (abstract; para [0021]-transdermal hydroalcoholic testosterone gel formulation) comprising by weight (para [0046], Table 3, 0.01-70% testosterone; para [0050] 4%, 5% of testosterone; TABLE 4) for intranasal administration (see para [0031], ‘intranasal route); Dudley teaches the compositions can be administered once, twice or three times daily for at least 7 days (para [0069]) and is used for treating hypogonadism or testosterone deficiency in males. One of ordinary skill in the art at the time of invention would have been motivated to administer testosterone gel taught by Dudley et al. to treat hypogonadism in a male who is experiencing symptomatic allergic or seasonal rhinitis with reasonable expectation of success of treating hypogonadism.

2) Claims 2-6 are rejected under pre-AIA  35 U.S.C.103(a) as being unpatentable over Dudley et al. (US 20060211664, PTO-1449) as applied to claims 1, 7, 9, 14-15 above, and further in view of Paritsky (US 6712803, PTO-892 of record).
Dudley et al. is applied as discussed above.
Dudley et al. does not teach administration of intranasal testosterone gel in combination with intranasal oxymetazoline i.e as in instant claims 2-6.
Dudley et al. does not teach administration of intranasal oxymetazoline prior to said intranasal testosterone gel administration.
Paritsky teaches that oxymetazoline nasal formulations are used for treating rhinitis, hay fever (allergic rhinitis). See column 1, lines 10-24. Paritsky discloses a nasal spray dispensing system for dispersing decongestants such as such as xylometazoline, naphazoline, phenylephrine and pharmaceutically acceptable salts thereof. See column 1, lines 10-24; see claims.
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer nasal testosterone gel in combination with oxymetazoline intranasally to men who is experiencing allergic or seasonal rhinitis to treat hypogonadism because 1) Dudley et al. teaches testosterone gel formulation (abstract; para [0021]-transdermal hydroalcoholic testosterone gel formulation) comprising (para [0046], Table 3, 0.01-70% testosterone; para [0050] 4%, 5% of testosterone by weight; TABLE 4) for intranasal administration (see para [0031], ‘intranasal route); Dudley teaches the compositions can be administered once, twice or three times daily for at least 7 days (para [0069]) and is used for treating hypogonadism or testosterone deficiency in males, and 2) Paritsky teaches that oxymetazoline nasal formulations are used for treating rhinitis, hay fever (allergic rhinitis). One of ordinary skill in the art at the time of the invention would have been motivated to administer nasal testosterone gel in combination with oxymetazoline intranasally to men who is experiencing allergic or seasonal rhinitis with reasonable expectation of success of treating hypogonadism and treating allergic rhinitis.
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer oxymetazoline intranasally prior to or 30 minutes prior to intranasal testosterone administration because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Regarding the recitation “wherein, when the oxymetazoline is intranasally administered about 30 minutes prior to said intranasal testosterone administration, a decrease of about 2.6% mean testosterone AUC and a decrease of about 3.6% in mean Cmax of total testosterone is observed in the symptomatic male as compared to when the symptomatic male is left untreated with the oxymetazoline” in claim 6, is the result of  administration of oxymetazoline intranasally about 30 minutes prior to intranasal testosterone administration testosterone gel in the nose of the male to treat hypogonadism in a male who is experiencing symptomatic allergic or seasonal rhinitis. As the teachings of Dudley et al. in view of Paritsky, renders the claimed method of administration of oxymetazoline intranasally about 30 minutes prior to intranasal testosterone administration testosterone gel in the nose of the male to treat hypogonadism in a male who is experiencing symptomatic allergic or seasonal rhinitis obvious, the method will necessarily result in decrease of about 2.6% mean testosterone AUC and a decrease of about 3.6% in mean Cmax of total testosterone is observed in the symptomatic male as compared to when the symptomatic male is left untreated with the oxymetazoline” in claim 6. 
Response to Arguments
Applicant's arguments filed on 03/25/2022 have been fully considered but they are not persuasive as discussed above and those found below. 
Applicant argues that “Paritsky is relied upon to teach the use of oxymetazoline as an ingredient for nasal delivery and to aid in treatment of rhinitis. However, as seen in the Sorli Declaration at paragraph 71, the common thinking at the time was not to combine testosterone with a delivery mechanism containing oxymetazoline because Dr. Tkachenko believed that oxymetazoline would reduce the absorption level of the testosterone, not necessarily a desired result for Dudley.” Applicant’s remarks regarding the Declarations filed by Christopher Sorli at paragraph 7, and Applicant’s remarks that “Dr. Tkachenko believed that oxymetazoline would reduce the absorption level of the testosterone, not necessarily a desired result for Dudley, it is pointed out that Applicant is merely arguing that Tkachenko believed oxymetazoline would reduce the absorption level of the testosterone without providing any evidence. 
Paritsky teaches that oxymetazoline nasal formulations are used for treating rhinitis, hay fever (allergic rhinitis). One of ordinary skill in the art at the time of the invention would have been motivated to administer nasal testosterone gel in combination with oxymetazoline intranasally to men who is experiencing allergic or seasonal rhinitis with reasonable expectation of success of treating hypogonadism and treating allergic rhinitis because Paritsky teaches that oxymetazoline nasal formulations are used for treating rhinitis, hay fever (allergic rhinitis).
3) Claims 10-13, 16-19 are rejected under pre-AIA  35 U.S.C.103(a) as being unpatentable over Dudley et al. (US 20060211664, PTO-1449) as applied to claims 1, 7, 9, 14-15 above, and further in view of Mattern (US 20050100564, PTO-1449).
Dudley et al. (US 20060211664, PTO-1449) is applied as discussed above.
Dudley et al. does not teach administration of intranasal testosterone gel comprising testosterone, castor oil, oleoyl polyoxylglycerides and colloidal silicon.
Mattern teaches pernasally administrable testosterone gel formulation for controlled release of testosterone and the gel formulation enables the active agent to be absorbed in a sustained manner providing a better bioavailability at very low doses and longer duration of action. See abstract. The testosterone gel therein comprises testosterone (0.5 to 6% by weight, see claim 14), colloidal silicon dioxide (0.5 to 5% by weight, viscosity increasing agent, see claim 12), castor oil (85 to 95% by weight, see claim 5), oleoyl macrogolglycerides (instant Oleoyl Polyoxylglycerides; see claims 7, 8, 4% by weight). See TABLE 1, page 4.
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer the nasal testosterone gel composition taught by Mattern three times a day to treat hypogonadism in a male who is experiencing symptomatic allergic or seasonal rhinitis because 1) Dudley et al. teaches testosterone gel formulation is used for treating hypogonadism or testosterone deficiency in male, 2) Mattern teaches pernasally administrable testosterone gel formulation comprising testosterone, colloidal silicon dioxide, castor oil, oleoyl macrogolglycerides for controlled release of testosterone; and Mattern teaches that the gel formulation therein enables the active agent to be absorbed in a sustained manner providing a better bioavailability at very low doses and longer duration of action. One of ordinary skill in the art at the time of invention would have been motivated to administer nasal testosterone gel composition taught by Mattern comprising testosterone, colloidal silicon dioxide, castor oil, oleoyl macrogolglycerides to treat hypogonadism in a male who is experiencing symptomatic allergic or seasonal rhinitis with reasonable expectation of success of treating hypogonadism.
Regarding the recitation that the testosterone gel formulation therein has a testosterone rate of diffusion of between about 28 to about 100 slope/mgT%.......... about 28 to about 35 slope/mgT% i.e as in instant claims 16-18, it is pointed out that these recitations are the properties of testosterone gel formulation comprising testosterone, colloidal silicon dioxide, castor oil, oleoyl macrogolglycerides. Mattern teaches or renders obvious the testosterone gel formulation comprising testosterone, colloidal silicon dioxide, castor oil, oleoyl macrogolglycerides in amounts as in instant claims obvious, and thus the properties such as testosterone gel formulation therein has a testosterone rate of diffusion of between about 28 to about 35 slope/mgT%  are necessarily present or renders obvious.
Response to Arguments
Applicant's arguments filed on 03/25/2022 have been fully considered but they are not persuasive as discussed above and those found below. 
Applicant argues that “As discussed in the documents of Exhibit A, Mattern too teaches away from the invention as claimed. As with Dudley and Paritsky, Mattern does not teach administration of the testosterone gel to treat hypogonadism in a male who is experiencing symptomatic allergic or seasonal rhinitis and Mattern also does not teach administration of intranasal testosterone gel concomitantly with intranasal oxymetazoline”. Applicant’s arguments have been considered. Mattern was employed for its teachings that pernasally administrable testosterone gel formulation comprising testosterone, colloidal silicon dioxide, castor oil, oleoyl macrogolglycerides for controlled release of testosterone is known; and Mattern teaches that the gel formulation therein enables the active agent to be absorbed in a sustained manner providing a better bioavailability at very low doses and longer duration of action. The testosterone gel therein comprises testosterone (0.5 to 6% by weight, see claim 14), colloidal silicon dioxide (0.5 to 5% by weight, viscosity increasing agent, see claim 12), castor oil (85 to 95% by weight, see claim 5), oleoyl macrogolglycerides (instant Oleoyl Polyoxylglycerides; see claims 7, 8, 4% by weight). See TABLE 1, page 4. One of ordinary skill in the art at the time of invention would have been motivated to administer nasal testosterone gel composition taught by Mattern comprising testosterone, colloidal silicon dioxide, castor oil, oleoyl macrogolglycerides to treat hypogonadism in a male who is experiencing symptomatic allergic or seasonal rhinitis with reasonable expectation of success of treating hypogonadism because 1) Dudley et al. teaches testosterone gel formulation is used for treating hypogonadism or testosterone deficiency in male, 2) Mattern teaches pernasally administrable testosterone gel formulation comprising testosterone, colloidal silicon dioxide, castor oil, oleoyl macrogolglycerides for controlled release of testosterone; and Mattern teaches that the gel formulation therein enables the active agent to be absorbed in a sustained manner providing a better bioavailability at very low doses and longer duration of action. Further, Applicant’s remarks that “Mattern also does not teach administration of intranasal testosterone gel concomitantly with intranasal oxymetazoline”, it is pointed out that these arguments are not commensurate in scope with instant claims 10-13, 16-19; instant claims 1, 7, 9-19 do not require administration of intranasal oxymetazoline.


Claim Objections
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Prior Art made of Record:
US 5478565; A Treatment of sinus headache, oxymetazoline;
US 20020037297 A1; Process for the topical treatment of conjunctivitis cold, and cold-like and flu using nasal oxymetazoline;
Natesto (testosterone) nasal gel... hypogonadism, Brochure;
EP1530965 or US 20050100564 or WO2005/044273...nasal administration of testosterone, instant composition; Mattern, Claudia;      
US 20130059827 A1
 
US 20130045958 A1 
 
US 20130040923 A1 
 
US 20130040922 A1 
 
US 20150290217 A1…; 
WO2012/156821...intranasal instant t-Gel for treating sexual desire in women; administration to both nostrils; 
US 9,757,388;
US 20120058981 A1 transdermal administration for treating hypogonadism. 


Conclusion
Claims 1-7, 9-19 are rejected.
Claim 20 is objected.
Claim 21 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627